STUBBLEFIELD, Judge,
concurring in result.
I do not agree with all of the rationale of the majority opinion. The majority seems to say that rendering a judgment for child support arrearage, after a finding of guilt of indirect contempt, precludes the court from jailing the guilty party. I can find no support for that proposition.
The facts, as I see them, are as follows: Plaintiff cited defendant for contempt for failure to pay child support and attorney fees. The parties appeared at the hearing on the citation, each represented by an attorney. Apparently by agreement, defendant entered a plea of guilty. The court found defendant guilty, made a finding of the arrearage amount, and ordered defendant to pay an additional attorney fee. Sentencing was set for a day certain. Additionally, the court ordered defendant to start making his child support payments and to additionally pay $50 per month on the arrearage. Finally the court awarded judgment to plaintiff for the arrearage plus statutory interest. Again, I would repeat that all of the order was apparently entered by agreement.
The apparent intention of the parties was to give defendant time to show his good faith in two ways: (1) paying his child support — something he had not previously done and (2) making his payment toward reduction of the arrearage. This intent was manifested in subsequent proceedings. On approximately a dozen occasions the matter was reset for sentencing, and apparently on each occasion the court felt defendant was making a good faith effort at purging himself of contempt. Finally, however, the court apparently felt that a valid effort by defendant to purge himself would require total payment of the arrear-age, and the court ordered defendant to submit some plan for doing so. The court was apparently not satisfied with defendant’s plan, because on July 13, 1981, the court sentenced defendant to one year in the county jail.
Under the facts, as just set forth, I believe the court was empowered and justified in sentencing defendant. I do not agree with the majority’s citation that Wade v. Wade, supra,, stands for the proposition that granting a judgment for ar-rearage, after a finding of guilt of contempt strips the court of authority to sentence a defendant to jail. The court in Wade denied the application for citation, and I do not find it stands for the proposition which the majority claims.
There is reversible error herein, however. The trial court, when sentencing the defendant, set the arrearage at $14,545 — the sum defendant would have to pay to purge himself of contempt and thus obtain his release from confinement. This was error. The court had found the arrearage on February 17, 1977, the date defendant was adjudged guilty of contempt, to be $12,775.
He could not be found in contempt for subsequent failure to pay child support in the absence of a new application for citation. Green v. Green, OkL, 373 P.2d 15 (1962). Thus if the new arrearage amount reflects child support payments subsequent to February 17, 1977, it is error. If it reflects interest on the $12,775 debt it is also error, because that, indeed, would be using the remedy of contempt not to enforce payment of child support but to enforce the judgment, and would not be permissible.
Likewise, the court’s order of July 13, 1981, seems to be sentencing defendant for the contemptuous act of disobeying the court’s order to present a proposal for total satisfaction of the child support arrearage. No application was filed to cite the defend*587ant for contempt regarding that order. Thus the court’s finding of contempt was error.
I would reverse, but I would remand for sentencing in keeping with this opinion.